DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art has failed to suggest either singly or in combination a novel reconfigurable modular system.  The applicant has disclosed the use of a secondary printed circuit board (PCB) electrically and mechanically coupled to a plurality of input/output (I/O) ports located on a front surface of a peripheral housing, that is configured to be mounted to a rear portion of a structure.  A first opening in a surface of the peripheral housing allows through a second end of a first data cable which is configured to connect to the secondary PCB, and a second opening in the surface of the peripheral housing allows through a first end of a second data cable which is configured to connect to the secondary PCB.  A display panel is configured for mounting to the rear portion of the structure, wherein a second end of the second data cable is configured to connect to the display panel.  A main housing, the peripheral housing, and the display panel are all separately removable or installable.  A main PCB is electrically connected to the secondary PCB via the first data cable and the secondary PCB is electrically connected to the display panel via the second data cable in a series configuration.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 2006/0146656, 2017/0210472, 10,326,299,  and 10/843,613 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
February 27, 2021